                                                                                  Case 2:19-cv-00299-JAD-BNW Document 16 Filed 08/14/19 Page 1 of 2



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6

                                                                              7                              UNITED STATES DISTRICT COURT

                                                                              8                                       DISTRICT OF NEVADA

                                                                              9   CHIKE M. NZERUE, M.D., an individual;                 Case No.: 2:19-cv-00299-JAD-BNW
                                                                             10                                    Plaintiff;
                                                                             11   v.
Law Office of Kevin L. Hernandez




                                                                             12
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                  EQUIFAX INFORMATION SERVICES, LLC, a                      STIPULATION AND ORDER FOR
                                                                             13   foreign limited-liability company; EXPERIAN
                                       8872 S. Eastern Avenue, Suite 270




                                                                                                                                              DISMISSAL OF DEFENDANT
                                                                                  INFORMATION SOLUTIONS, INC., a foreign                      EXPERIAN INFORMATION
                                           Las Vegas, Nevada 89123




                                                                             14   corporation; TRANS UNION LLC, a foreign                 SOLUTIONS, INC. WITH PREJUDICE
                                                                                  limited-liability company;
                                                                             15                                                                  ECF No. 16
                                                                                                                  Defendants.
                                                                             16

                                                                             17          Plaintiff, Chike M. Nzerue, M.D. (“Plaintiff”), and Defendant, Experian Information

                                                                             18   Solutions, Inc. (“Experian”) (the “Parties”) have resolved all claims, disputes, and differences

                                                                             19   between the Parties.

                                                                             20          Therefore, the Parties, by and through their respective attorneys of record, and subject to

                                                                             21   the Court’s approval, respectfully request dismissal of the above-captioned matter with prejudice

                                                                             22   under FRCP 41(a) as to Experian, with Plaintiff and Experian bearing their own attorneys’ fees

                                                                             23   ///

                                                                             24   ///

                                                                             25   ///

                                                                             26   ///

                                                                             27   ///

                                                                             28   ///

                                                                                                                                Page 1 of 2
                                                                                  Case 2:19-cv-00299-JAD-BNW Document 16 Filed 08/14/19 Page 2 of 2



                                                                              1   and costs incurred in this action.

                                                                              2   Respectfully Submitted.

                                                                              3

                                                                              4    Dated: August 13, 2019                           Dated: August 13, 2019
                                                                              5    LAW OFFICE OF                                    NAYLOR & BRASTER
                                                                                   KEVIN L. HERNANDEZ
                                                                              6                                                     /s/ Andrew J. Sharples
                                                                                   /s/ Kevin L. Hernandez                           Jennifer L. Braster
                                                                              7    Kevin L. Hernandez, Esq.                         Nevada Bar. No. 9982
                                                                                   Nevada Bar No. 12594                             Andrew J. Sharples
                                                                              8    8872 S. Eastern Avenue, Suite 270                Nevada Bar No. 12866
                                                                                   Las Vegas, Nevada 89123                          1050 Indigo Drive, Suite 200
                                                                              9    kevin@kevinhernandezlaw.com                      Las Vegas, Nevada 89145
                                                                                   Attorney for Plaintiff                           jbraster@nblawnv.com
                                                                             10                                                     asharples@nblawnv.com
                                                                                                                                    Attorneys for Defendant
                                                                             11                                                     Experian Information Solutions, Inc.
Law Office of Kevin L. Hernandez




                                                                             12
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                             13
                                       8872 S. Eastern Avenue, Suite 270




                                                                                                                                    IT IS SO ORDERED:
                                           Las Vegas, Nevada 89123




                                                                                                                          ORDER
                                                                             14
                                                                                                                                    ____________________________________
                                                                             15             Based on the parties' stipulation [ECF No. 16] and STATES
                                                                                                                                    UNITED     good cause   appearing,JUDGE
                                                                                                                                                          DISTRICT     and because
                                                                                   this stipulated dismissal leaves no claims remaining in this case, IT IS HEREBY ORDERED
                                                                             16
                                                                                   that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and costs.
                                                                             17    The Clerk of Court is directed to CLOSE THISDATED:  CASE. ____________________________

                                                                             18
                                                                                                                                   _________________________________
                                                                                                                                              ___
                                                                                                                                                _ _____ _ __
                                                                                                                                                          _ ________
                                                                             19                                                    U.S. District JJudge
                                                                                                                                              ct Ju       Jennifer
                                                                                                                                                   uddgge Jenn
                                                                                                                                                             nif
                                                                                                                                                               ifer   A. Dorsey
                                                                                                                                                                 eerr A
                                                                                                                                   Dated: August 14, 2019
                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28

                                                                                                                              Page 2 of 2
